—Appeal by the defendant from a judgment of the County Court, Suffolk County (Gazzillo, J.), rendered July 6, 1999, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of selling $20 worth of crack cocaine to an undercover officer in a “buy and bust” operation. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The challenged comments made by the prosecutor during summation were made in response to the defense counsel’s remarks, and did not constitute prosecutorial misconduct (see, People v Morgan, 66 NY2d 255).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
*348The defendant’s remaining contentions are without merit. Krausman, J. P., Florio, Feuerstein and Cozier, JJ., concur.